Title: From James Madison to Dolley Madison, 21 November 1805
From: Madison, James
To: Madison, Dolley


          
            Novr. 21. [1805]
          
          I mentioned in my last my dearest that I should put into the mail today the remittance promised you. Having failed to sell the bill on N. York I was obliged to enter into an arrangement with the Bank here bottomed on the Credit of that Bill. It has enabled me to forward you the enclosed post note which I hope will arrive safe, and remove all ⟨pecuni⟩;ary obstacles to your setting out. Should it be insufficient, You will be able doubtless to get credit till I can make a further remittance which can be done on your return to Washington. The Horses I understand are to be paid for some time hence. I think your brother to blame to precipitate a sale of lands. He can not be so pressed as to require it, I shd. imagine, and the Moment is certainly not favorable to such a transaction. Mrs. Randolph is not arrived nor does the President know the precise time that she will. I have nothing to add to my last but repeated expressions of my anxiety to have you safe with me, and with best regards & respects to Dr. Physic & love to our Sister & Miss P. assurances of the truest affection of Yrs.
          
            J. M.
          
        